Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s remarks/amendments of claims 1-15 in the reply filed on November 17th, 2022 are acknowledged. Claim 1 has been amended. Claims 16-20 have been withdrawn from consideration.  Claims 1-20 are pending.
Action on merits of claims 1-15 as follows.

Claim Objections
Claim 1 is objected to because of the following informalities:  The limitation as recited in amended claim 1: “the layer of compliant material having a Young's modulus and thickness resulting in a mechanical stiffness in the range of 5-100 N/m” is unclear because one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (or being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention).  What is Young's modulus and thickness of the layer of compliant material?  They can be range from 0 to infinity. Thus, the metes and bounds of the claim cannot be determined. Appropriate correction is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lemarquand (US 2013/0156253, hereinafter as Lema ‘253) in view of Silver (US 2012/0160598, hereinafter as Silv ‘598).
Regarding claims 1, Lema ‘253 teaches a diaphragm and suspension assembly for an electroacoustic transducer, the assembly comprising:
 a piston having a surface, the surface to serve as the diaphragm (Fig. 2, (3); [0061]; 
a support ring (Fig. 1, (2); [0045]) surrounding the piston and separated from the piston by a gap; and 
a layer of compliant material (or resiliently shape-changing means, Figs. 1 and 2, (4); [0032]) adhered to the support ring and to the surface of the piston, forming a suspension that suspends the piston in the gap (see para. [0060]-[0070]); 
Thus, Lema ‘253 is shown to teach all the features of the claim with the exception of explicitly the features: “the layer of compliant material having a Young's modulus and thickness resulting in a mechanical stiffness in the range of 5-100 N/m”.  
However, Silv ‘598 teaches the layer of compliant material (Fig. 1A-1C, (14); [0041]) having a Young's modulus and thickness resulting in a mechanical stiffness in the range of 5-100 N/m. Since Young's modulus / mechanical stiffness is material properties and the layer of compliant material made of the same material (e.g. liquid silicone rubber; [0041]), therefore the limitation: “Young's modulus and thickness resulting in a mechanical stiffness in the range of 5-100 N/m” is met.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention, to combine the teachings of Lema’253 by having a Young's modulus and thickness resulting in a mechanical stiffness in the range of 5-100 N/m.
for the purpose improving the reliability and performance of the device (see para. [0002]-[0005]) as suggested by  Silv ‘598.
Furthermore, it has been held to be within the general skill of a worker in the art to select a thickness of the compliant material layer on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. A person of ordinary skills in the art is motivated to select a thickness of the compliant material layer when this improves the performance of the transducer device.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding claims 2, Silv ‘598 teaches the compliant material (14; [0041]) has an elastic strain limit of at least 50 percent.  Since elastic strain limit is material properties and the layer of compliant material made of silicone rubber; [0041]), it is implicit that silicone rubber has an elastic strain limit within the claimed range).  
Furthermore, it has been held to be within the general skill of a worker in the art to select a material which an elastic strain limit of at least 50 percent on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claims 3, Silv ‘598 teaches the compliant material (14; [0041]) has an elastic strain limit of at least 150 percent.  Since elastic strain limit is material properties and the layer of compliant material made of silicone rubber; [0041]), it is implicit that silicone rubber has an elastic strain limit within the claimed range).  
Furthermore, it has been held to be within the general skill of a worker in the art to select a material which an elastic strain limit of at least 150 percent on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claims 4, Silv ‘598 teaches the compliant material (14) is a cured compliant material (see para. [0028] and [0039]).  

Regarding claims 5, Silv ‘598 teaches the compliant material (14) comprises liquid silicone rubber (see para. [0028], [0039] and [0041]).  

Regarding claims 6, Lema ‘253 teaches the compliant material (4) has a thickness of 20-400 µm which is overlap the claim range of 30-80 µm.  
Furthermore, it has been held to be within the general skill of a worker in the art to select a thickness of 30-80 µm for the compliant material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding claims 9, Lema ‘253 teaches an outer diameter of the support ring is around 5-15 mm (see para. [0033] and [0061]).  
Furthermore, it has been held to be within the general skill of a worker in the art to select an outer diameter of the support ring is around 4 mm on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding claims 10, Lema ‘253 teaches an outer diameter of the support ring is around 5-15 mm (see para. [0033] and [0061]).  
Furthermore, it has been held to be within the general skill of a worker in the art to select an outer diameter of the support ring is less than 4 mm on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding claims 10, , Lema ‘253 and Silv ‘598 is shown to teach all the features of the claim with the exception of explicitly the features: “the gap is around 300 µm”.
However, it has been held to be within the general skill of a worker in the art to select the gap is around 300 µm on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding claims 12, Lema ‘253 teaches an underside of the piston includes voids (see Figs. 1 and 2).  

Regarding claims 13, Lema ‘253 teaches an underside of the piston includes a pattern of at least one of rings, ribs, and voids (see Figs. 1 and 2).  

Regarding claims 14, Lema ‘253 teaches a ferromagnetic housing (see para. [0057]) coupled to the support ring.  

Regarding claims 15, Lema ‘253 teaches a voice-coil mechanically coupled to the piston (see para. [0057]); and a magnet coupled to the ferromagnetic housing to form a magnetic circuit such that the voice-coil is suspended within a magnetic field created by the magnetic circuit (see para. [0045] and [0058]).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lema ‘253 and Silv ‘598 as applied to claim 1 above and further in view of Kim (US 2012/0170794, hereinafter as Kim ‘794).
Regarding Claims 7, Lema ‘253 and Silv ‘598 are shown to teach all the features of the claim with the exception of explicitly the features: “a bobbin attached to the piston, the bobbin located adjacent to an inner perimeter of the support ring”.  
However, Kim ‘794 teaches a bobbin (Fig. 3, (23); [0046]) attached to the piston (12), the bobbin located adjacent to an inner perimeter of the support ring (14).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention, to combine the teachings of Lema’253 and Silv ‘598 by having a bobbin in order to reduce wobble or/and distortion in a slim-type speaker (see para. [0012]) as suggested by Kim ‘794.

Regarding Claims 8, Kim ‘794 teaches the bobbin (23) is attached to the piston by adhesive (see para. [0054]), the adhesive being contained by a side wall of the piston such that it does not contact the suspension (see Fig. 6).  

Response to Arguments
Applicant's arguments, with regards to claims 1-15, filed on November 17th, 2022 have been fully considered but they are not persuasive.
On pages 1-3 of the Applicant’s Response, applicants argue that independent claim 1 is allowable over Lema ‘253 and Silv ‘598 fail to disclose teach, or suggest, individually or in combination, the claimed stiffness limitation”.
The Examiner respectfully disagrees with Applicant’s arguments, because as stated in the Office Action above, Silv ‘598 teaches the layer of compliant material (Fig. 1A-1C, (14); [0041]) having a Young's modulus and thickness resulting in a mechanical stiffness in the range of 5-100 N/m. Since Young's modulus and mechanical stiffness is material properties, the layer of compliant material made of the same material (e.g. liquid silicone rubber; [0041]) as the compliant material layer of claim 1 (see instant application specification, para. [0010]), and recited independent claim 1 also does not disclose the thickness of the compliant material layer (the metes and bounds of the claim cannot be determined) and how to calculate the Young Modulus and the thickness to give the result of the stiffness value (5-100 Nm). According to MPEP 2173(05) g. "the use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255 (Fed. Cir. 2008)”. In the instant case, the functional language terms “resulting in a mechanical stiffness in the range of 5-100 N/m” are nothing else than the result achieved by the invention. Therefore, the limitation: “Young's modulus and thickness resulting in a mechanical stiffness in the range of 5-100 N/m” is met. In view of the above reasons, Examiner maintains rejections.

Interviews After Final
Applicants note that an interview after a final rejection is permitted in order to place the application in condition for allowance or to resolve issues prior to appeal. However, prior to the interview, the intended purpose and content of the interview should be presented briefly, preferably in writing.  Upon review of the agenda, the Examiner may grant the interview if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP § 714.13

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Dzung Tran whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Supervisor Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DZUNG TRAN/
Primary Examiner, Art Unit 2829